 In the Matter of NEWARKRIVET WORKSandUNITY LODGENo. 420,UNITED ELECTRICAL & RADIO WORKERS OF AMERICA, C. I.O.In the Matter of NEWARK RIVET WORKSandUNITY LODGE No. 420OF THE UNITED ELECTRICAL & RADIO WORKERS OF AMERICA, C. I. O. ,Cases Nos. P-587 and C-497, respectively.Decided October 27,1988SteelWire Products Manufacturing Industry-Interference, Restraint, orCoercion:surveillance of union meetings ; interference with union meeting ;persuading employees to refrain from union activity ; questioning employeesregarding feeling toward union; requiring employees to sign individual con-tracts as condition of reinstatement-Company-DominatedUnion:domination ofand interference with formation and administration ; support ; strikebreakingdevice, initiation and use of, as; dominant role of supervisory employees in ; en-couragement of membership in, by supervisory employees ; disestablished, asagency for collectivebargaining-Discrimination:discharge for union activity ;charges of, not sustained as to one person ; strikers, requiring individual con-tracts as condition of reinstatement-CollectiveBargaining:refusal to meetwith representatives ; refusal to negotiate with representatives ; negotiationin good faith ; dilatory and evasive tactics ; meeting with representatives butwith no bona fide intent to reach an agreement; failure to offer counterpro-posals; employer ordered to grant recognition ofunion-Unit Appropriate forCollective Bargaining:productionemployees-Representatives:proof of choice :application cards-Strike: result of unfair laborpractices-ReinstatementOrdered-Back Pay: awarded-Contracts:individual contracts of employment:employer ordered to cease giving effectto-Investigation of Representatives:petition for, dismissed because of order to respondent to bargain.Mr. Christopher E. Hoey,for the Board.Lambe & Lerch, by Mr. J. G. Lerch,andMr. David A. GoldenofNew York City, for the respondent.Mr. Samuel L. Rothbard,of Newark, N. J., for the United.Mr. Benjamin P. DeWitt,andMr. Sidney Pepper,of New YorkCity, for the Council.Mr. Martin Kurasch,of counsel- to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges 1 duly filed by Unity Lodge No.420 of the United Electrical, Radio & Machine Workers of America,3The original charges were filed by Unity Lodge No. 1560 of the International Associa-tion of Machinists.As explained more fully below, this Lodge subsequently became UnityLodge No. 420 of the United Electrical, Radio & Machine Workers of America, C. I. O.The organization filed the amended charges under the latter name.The organization willbe referredto in theDecisionas the Unity Lodge.9 N. L. R. B., No. 47.498 DECISIONS A\D ORDERS499C. I. 0.,2 herein called the United, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theSecond Region (New York City),issued itscomplaint, dated No-vember 13, 1937, against Newark Rivet Works, Newark, New Jersey,herein called the respondent.The complaint alleged, in substance, that the respondent, on orabout April 5, 1937, discharged Edward Oremusz 3and Russell Seriobecause they joinedand assistedUnity Lodge No. 1560 of the Inter-national Association of Machinists, herein called the I. A. M.; thatthe respondent, on or about April 25, 1937, and at all times there-after, refused .to bargain collectively with the I. A. M., and with itssuccessor. union, theUnited, which had been designated as thecollective bargaining agent by a majority of the employees in anappropriate unit; that on or about May 13, 1937, the production em-ployees of the respondent struck because of the allegedunfair laborpractices, that the strike was ended on or about July 14, 1937, andthat the respondent, on or about July 15, 1937, refused to reinstateJohn Tomkovitch, Andrew Riley, Rose Cieri, Veronica Lucinskas,and Nicholas Dubas; 4 that respondent had dominated and interferedwith the formation and administration of the Newark Rivet WorksEmployees' Council, herein called the Council; e and that by theseand further acts, the respondent had engaged in and was engagingin unfair labor practices affecting commerce, within the meaningof Section 8 (1), (2), (3), and (5) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On October 29i'1937, the United filed a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of the respondent and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Act.On November 10, 1937, the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On the sameday, the Board, acting pursuant to Article III, Section 10 (c) (2),and Article II, Section 37 (b), of its Rules and Regulations, ordereda consolidation of the two cases.'The complaint was amended at the hearing,without objection,so as to substitute thedesignationUnited Electrical,Radio & Machine Workers of America, C. I. O. for thedesignation United Electrical & Radio Workers of America, C. I. O.3Designated in the complaint as Edward Oremus.4The name of Alfred Watson, alleged to be an employee whom respondent had refused toreinstate,was stricken from the complaint during the hearing.6The Comicil had been incorrectly designated in the pleadings as Newark Rivet WorkersEmployees Council.The designation was corrected by a motion to that effect made duringthe hearing.134008-39-vol ix--33 500NATIONAL LABOR RELATIONS BOARDThe complaint, the petition, and notices of hearing thereon wereduly served upon the respondent, the Council, and the United.OnNovember 23, 1937, the respondent filed an answer to the complaint,denying that it had engaged in or was engaging in the alleged unfairlabor practices and requesting that the complaint be dismissed.OnNovember 24, 1937, the respondent filed a motion to dismiss the com-plaint on the ground that the United did not represent a majority ofthe respondent's employees and was not in a position to invoke thejurisdiction of the Board.Pursuant to notice, a hearing on the complaint and the petitionwas held on November 26, 29, and 30, 1937; December 6, 7, 13, 14, and23, 1937; and January 17 and 18, 1938, before H. R. Korey, the TrialExaminer duly designated by the Board. The Board, the respondent,the Council, and the United were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.At the conclusion of the Board's case, counsel for the respondentmade another motion to dismiss the complaint on the ground that noprima facie case had been made.The Trial Examiner denied allmotions to dismiss the complaint.On December 23, 1937, during thecourse of the hearing, counsel for the Board moved to amend thecomplaint so as to include the name of Edna Winciss among thosewho had presented themselves on July 15, 1937, and had been refusedreinstatement by the respondent, and to amend the complaint byinserting certain paragraphs alleging, in substance, that respondent,on or about November 4, 1937, discharged or laid off Alexander VanDean because he refused to contribute financial support to the Coun-cil, and that such discharge or lay-off, and the failure to reinstateVan Dean, constituted an unfair labor practice within the meaningof Section 8 (3) of the Act. The Trial Examiner reserved ruling onthese motions.The hearing was adjourned from December 23, 1937,to January 17, 1938.During the adjournment, the Trial Examinerinformed counsel for the respondent that both motions had beengranted.Counsel for the Board stated, and counsel for the respond-ent agreed, that the respondent's answer would be deemed to standas a denial of the allegations that its failure to reinstate Edna Wincissand its discharge of Alexander Van Dean, constituted unfair laborpractices.During the course of the hearing, other rulings were made by theTrial Examiner on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed. DECISIONS AND ORDERS501On February 18, 1938, counsel for the respondent and counsel forthe Council filed briefs with the Board in support of their conten-tions in the case.On March 23, 1938, the Trial Examiner filed his IntermediateReport, finding that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning ofSection 8 (1), (2), (3), and (5) and Section 2 (6) and (7) of theAct.He recommended, inter alia, that the respondent cease and desistfrom engaging in the activities constituting the unfair labor prac-tices; that it reinstate with back pay certain of its employees foundto have been discriminatorily discharged by the respondent; that itsimilarly reinstate with back pay certain other employees found tohave been discriminatorily refused reemployment; and that it with-draw all recognition from and disestablish the Council as an agencyfor collective bargaining with the respondent.Exceptions to the Intermediate Report were thereafter filed by therespondent and the Council.The respondent filed a statement andthe Council filed a brief and supplemental brief in support of theirrespective exceptions.Oral argument on the exceptions to the Inter-mediate Report was held before the Board at Washington, D. C. onMay 3, 1938.We have considered the exceptions to the IntermediateReport, but, save for those exceptions which are consistent with thefindings, conclusions, and order set forth below, we find them to bewithout merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTNewark Rivet Works, a New Jersey corporation, with its princi-pal office in Newark, New Jersey, is engaged in the manufacture ofumbrella frames, metal stampings, bag frame hardware, corset hard-ware, sheet metal goods, rivets, and wire.The raw materials usedin the manufacture of the respondent's finished products are wirerods, hoop steel, sheet steel, dowels, and brass.During the periodfrom January 1 to September 1, 1937, the amount of purchases ofthese raw materials made outside the State of New Jersey was $109,-305.28.Ninety-five per cent of the purchases of raw materials weremade outside the State of New Jersey.Ninety-five per cent of the respondent's finished products are soldin or shipped to States other than New Jersey, principally New York,Ohio, California, Pennsylvania, Massachusetts, Illinois, and Virginia.The gross volume of sales made outside the State of New Jersey dur-ing the period from January 1 to September 1, 1937, was $356,638.31. 502NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDUnity Lodge No. 1560 of the International Association of Ma-chinists was.a labor organization, affiliated with the' American Fed-eration of Labor, admitting to membership the production employeesof the respondent, excluding supervisory employees.Unity Lodge No. 420 of the United Electrical, Radio & MachineWorkers of America, is a labor organization affiliated with the Com-mittee for Industrial Organization, admitting to membership theproduction employees of the respondent, excluding supervisory em-ployees.The Newark Rivet Works Employees' Council is an unaffiliatedlabor organization admitting to membership the production em-ployees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Chronological summary of events.Prior to 1937, there had been no union organization in the respond-ent's plant.'Sometime in March 1937 Edward Oremusz, WilliamKozuczko, and about ten other employees working in the hardeningdepartment, drew up and signed a petition asking for a 5-cent perhour increase in wages.Kozuczko was told, when he took the peti-tion into the res'pondent's office, that nothing could be done becauseone of the Trilnpi brothers, who constitute the officers of the respond-ent corporation, was not there.Later the respondent announced a10-per cent wage increase."Early in March 1937 some employees approached all organizer forthe Amalgamated Association of Iron, Steel, and Tin Workers ofNorth America, herein called the Amalgamated, who gave them cardsdesignating the Amalgamated as the employees' bargaining agency.These cards were distributed among the respondent's employees forsignature.In the latter part of March 1937 Kozuczko and other,employees planned a strike, and posted on the respondent's bulletinboard a sign announcing the strike.The strike did not occur.On March 27, 1937, Kozuczko and Dubas, another employee, be-lieving that the respondent's employees did not properly fit into aunion of steel workers, went to see James J. Matles, then a grandlodge representative of the I. A. M.Pursuant to Matles' suggestion,they brought a committee of 12 to 14 employees to his office on EasterSunday, March 28. Each member of the committee signed a cardapplying for membership in the I. A. M. and took with him a largenumber of additional cards to distribute among the employees.Thecommittee gave Matles the Amalgamated cards and, having obtained6A 10-per cent increase was smaller than a 5-cent per hour increase wouldhave been. DECISIONS AND ORDERS503the consent of the Amalgamated, he accepted them as cards designat-ing the I. A. M. At meetings of the respondent's employees, held onMarch 29 and April 1, 1937, many more employees signed the I. A. M.cards.William Kozuczko distributed cards in his department during theweek following Easter Sunday.He testified that in the early partof April, immediately after the week in which he obtained the cardsfrom Matles and started to circulate them, he saw Heilmann and theforeman of Kuzuczko's department, Willie Wolf, talking together inthe room where Kozuczko worked.At that time, Gertrude Kersting,the forelady in the department, told Kozuczko to watch out, that theywere talking about him. Later on, she told Kozuczko that Heilmannthought that Kozuczko was the ringleader, but that Wolf had saiditwas not true, and was "fighting for" Kozuczko.During the month of April 1937, Schultz, a foreman, several timestold Kozuczko while Kozuczko was working that he should have nopart in the union organization and that he should drop it.On April 5, 1937, Matles was informed that two of the employeesactive in union work, Russell Serio and Edward Oremusz, had beendischarged that day.On the next day, April 6, 1937, Gertrude Ker-sting, the forelady in the umbrella rod department, went aroundasking each individual employee whether he or` she wanted to jointhe union, was for or against the union, was for or against the factory,and whether or not he or she wanted to work there:WillieWolf,the foreman of that department, then made a second round of theemployees in the paint shop and asked each of the employees whythey were for the union.On the same day, Matles saw Heilmann at the-plant, asked for allexplanation of the discharges, and asked that the men be reinstated.Heilmami said that he would speak with the higher executives of therespondent and would call Matles at 2 o'clock that afternoon.Heil-mann failed to call.Matles called Heilmann, and Heilmann told himthat the respondent would not reinstate the discharged employeesand did not care to enter into negotiations with his organization.When Matles told Heilmann that the "tally" his foremen had takenthat day was forbidden by the Act, Heilmann asked why this wasso, but did not discuss the matter further.After this conference Matles called the United States ConciliationService.Charles Johnson Post, the conciliator assigned to the case,stated to Matles, after negotiations, that he could not persuade therespondent to alter its position.On April 16, 1937, the I. A. M. filed charges with the Board. OnApril 26,' a conference was arranged at the office of Lerch, the re-spondent's attorney, and the Unity Lodge presented a draft con-tract, providing for a closed shop, wage increases and overtime pay, 504NATIONAL LABOR RELATIONS BOARDand the recognition of seniority of service in lay-offs or rehiring.Lerch stated that, because of Japanese competition,the respondentcould not afford to give any wage increases.Matles suggested thatthey first discuss matters which would not involve any expenditure onthe part of the respondent,such as reinstatement of the dischargedemployees,recognition of the union,and seniority rights, but therespondent refused to discuss or take a position on any of the pointsin the agreement.WhenMatles accused Lerch of dodging the re-instatement question by refusing to discuss matters other than wages,Lerch stated that on the matter of the discharges,he would investi-gate the company records and would call Matles in 6 or 7 days. Lerchalso promised another conference.However, Lerch failed to callMatles.Several telephone calls by Matles to Lerch failed to result in an-other conference,and on May 7,1937,Matles telegraphed Lerch tothe effect that unless a bargaining conference was arranged withina few days,the Unity Lodge would be compelled to take a strikevote.On May 11, 1937,the employees,at a union meeting, authorizedthe union shop committee and Rubicz,business agent of the UnityLodge and the man who succeeded Matles in the negotiations,to takeany action necessary to force the respondent to talk over the agree-ment.On May 13, a strike was called.The next day,Friday,May 14, Lerch, Heilmann,and Radler,the respondent's paymaster,met with the Unity Lodge committee.Rubicz stated that the strike action had been taken because the re-spondent had not replied to the proposals of the Unity Lodge sinceApril 26.The employees refused to accept a proposal that they goback to work on Monday and that negotiations be continued Mon-day evening.A conference was held on Monday,May 17. Conlin,an accountantcalled by the respondent, attempted to show that the respondentcould not increase wages.The respondent claimed that it had madeonly $11,000 in 1936,that its prospective profits for 1937 were nogreater, and that its $850,000 of undistributed surplus had beenaccumulated in 1916,1917,and 1918.Lerch again insisted that itwouldbe useless to discuss any other demands of the Unity Lodgeuntil some agreement had been reached on the question of wages.The meeting adjourned until an inventory could be taken by repre-sentatives of the respondent and theUnityLodge with a view to de-termining whether the respondent had made any profit during thefirst six months of 1937.The strike was continued and the plantremained shut.On May 19, 1937, however,Heilmann informed the Unity Lodgecommittee that Lerch had changed his mind and that the inventory DECISIONS AND ORDERS505could not be taken.Rubicz tried to get in touch with Lerch, butwas told that Lerch was in Washington on business.The strike continued and no new negotiations were had untilJune 2, 1937, when a conference, arranged by Cromwell, a Boardrepresentative, was held at the New York City regional offices of theBoard.Lerch and Howard Trimpi, secretary of the respondent,represented the respondent.Lerch was the chief spokesman for therespondent.Lerch indicated that if the wage-increase demandswere withdrawn, there would be no trouble between the UnityLodge and the respondent as to the agreement.The conference was continued in the respondent's offices on June4, 1937.At this meeting, Lerch presented a "Memorandum of thePosition of the Newark Rivet Works" and stated that many of themembers of the respondent's Board of Directors were willing to closethe plant entirely.The memorandum stated that the respondentcould not increase its wages and could "see no future to negotiationswhich hinge upon an increase in wages." The memorandum statedthat the respondent had decided to remain closed at least until July1, or until such time as the employees were willing to go back towork on their old wage scale, and that if the respondent could notresume operations on the basis of the old wage scale within a reason-able time, it would "liquidate its assets and indefinitely suspend op-eration."Lerch then reiterated his statement that the only difficultywas that the respondent could not grant the wage increase demanded,The Unity Lodge committee at this time agreed to drop its originalwage demands and to ask instead for only such wage increases ascould be taken care of by the, expected $11,000 profit in 1937.Lerchstated that he would take up the matter with the respondent's Boardof Directors and indicated that he would make a favorable recom-mendation.Nothing further occurred until June 7, when Rubicz called Lerchto inform him that the members of the Unity Lodge had ratifiedthe action of the Unity Lodge committee in withdrawing its originalwage demands.On June 8, 1937, Lerch called Rothbard, attorneyfor the Unity Lodge, and informed him that the respondent wouldnot accept this second wage proposal of the Unity Lodge.On June 17, a new contraef was presented to the respondent. This,contract provided neither for an increase in wages nor for a shorten-ing of hours, nor did it contain the closed-shop provision present inthe first contract.It called for- union -recognition, as did the firstcontract, and contained an article which provided "That a committeeshall be appointed by the union which committee shall meet withthe. representatives of-the company regularly, for the purpose ofadinsting any and all grievances which may arise during the term, 506NATIONAL LABOR RELATIONS BOA Hi)of this agreement."When Lerch read the contract, he stated thatthe grievance committee provision was not acceptable to the re-spondent.Lerch said that, although he personally might be infavor of a grievance committee set-up, he knew that the Trimpis"would not put up with a standing Grievance Committee who couldrepresent the workers and come in and bother and argue with thecompany with respect to grievances."The meeting then broke up.At the suggestion of Rothbard, Cromwell arranged another con-ference at the Board offices in New York City on June 24, 1937, butthe respondent again took the same position. Immediately after thisconference, Rubicz called a meeting of the strikers so that he couldreport as to what had happened. Several foremen were present atthe meeting.Schultz, the foreman in the machine shop, GertrudeKersting, a forelady, and Harry, a tool foreman on the-first floor,created a disturbance by calling Rubicz a liar, stating that Rubiczhad been "thrown out" by the Labor Board, and that "the companyunion" had been recognized.Two employees were sent to the Boardoffices and they reported to the membership that Rubicz had beentelling the truth.In the latter part of June 1937, a group consisting of William Kin-ney,Willie Wolf, and William Schultz, all of whom were supervisoryemployees in the respondent's employ, together with,some-Iion-super-visory employees, held several meetings in a saloon.At:these meet-ings, the group arranged for the printing and distribution of slips ofpaper which read :I, the undersigned, hereby agree to return to work at my formerposition under the terms and conditions that existed at the timeof the walk-out in the Newark Rivet Works:This is my own voluntary act and signed without coercion ofany kind.Kinney had obtained the names and addresses of the respondent'semployees from Radler.These slips were brought to the employeesat their homes and they were asked to sign and mark one of the twoblank squares, marked "Inside Union" and "Outside Union," whichappeared on the slip.Subsequently, a post card, signed by "The Committee," was mailedto the respondent's employees, asking them to attend a meeting atBibbo Centre on July 1, 1937.At the meeting officers were elected.Kinney was elected president.Wolf was elected treasurer, GertrudeKersting, forelady of the rod room department, was elected secretary,and George Krebs, son of Foreman Tony Krebs, was elected vicepresident after being either nominated - or seconded by his father.Members of the Unity Lodge who were present at the meeting at-tempted to nominate Kozuczko for the presidency, but his nomination I CISIONS AND otamiS507was not accepted and it was stated that there was to be no discussionfrom the floor.Another meeting was held on July 10, 1937.The prominent com-mitteemen of the Unity Lodge were refused admittance at this meet-ing.When John Tomkovitch, one of these committeemen, presentedthe post card, which-was a prerequisite to admission, to Kinney, whowas stationed at the door, Kinney called Wolf and Wolf advisedKinney not to let Tomkovitch in because Tomkovitch was "too strong"for the Unity Lodge.The organization had, by this time, been named Newark RivetWorks Employees' Council.At this meeting, Kinney read to the em-ployees what he said were the terms of a contract under which theymight go back to work.The employees voted to accept the terms.By a letter dated July 10, 1937, the Council, after the meeting heldon that day, informed Lerch that it wished to announce that it had en-rolled a majority of the respondent's employees as members, askedfor recognition as sole bargaining agent, and requested a conference.Radler testified that Kinney came to him on July 9 or 10 and saidthat he had talked to a lot of people that wanted to go back to work.Radler called up Lerch, and Lerch "stated that if Mr. Kinney couldshow him that he had a majority of the people signed up, that arewilling to go back on terms of the agreement that -he had drawn up,that we would sit down and bargain with them."On July 12, the Council presented the slips.The names appear-ing on the slips were compared with the names of the employees onthe respondent's pay roll, and it was found that a majority of theemployees had signed the slips.Radler testified that they found amajority of the employees were "willing to go back with a certainagreement that we had, and we sat down and bargained with them onthe strength of that -agreement."The agreement referred to was notone between the respondent and the Council, but was a form of indi-vidual contract of employment.The plant reopened on July 14, 1937.Each employee returning towork was required to sign a card, purporting to be the result of thenegotiations between the Council and the respondent, which consti-tuted a contract between the individual employee and the respondent.The card provided that "In consideration of the employees of theNewark Rivet Works of Newark, N. J., resuming work in the saidRivetWorks at the same wage rates existing at the time said Workswere closed because of a strike, the Newark Rivet Works agree tothe following articles : ." It then set forth the hours of work,overtime provisions, and a seniority clause, and provided that therespondent would pay its employees weekly instead of every otherweek, as was the custom prior to the strike.The agreement was torun until July 1, 1938. 508NATIONAL LABOR RELATIONS BOARDOn July 15, 1937, a group of employees, with Kozuczko acting asspokesman, called on Heilmann and Radler and stated that theywished to go back to work but did not wish to sign the cards.Heil-mann and Radler indicated that they were willing to take each mem-ber of the group back, but that the signing of the card was a neces-sary prerequisite.The group consisted of Veronica Lucinskas,Nicholas Dubas, Rose Cieri, John Tomkovitch, and Kozuczko. . Dur-ing the conference, Radler referred to the agreement as a "companyunion card" and indicated that signing the card made them membersof the "company union."These employees refused to sign, and werenot permitted to go back to work.It was decided by the Unity Lodge, however, that Kozuczko, be-cause of his importance as a union leader, would be more useful to,the Unity Lodge inside than outside, and he went back on the nextday, July 16.He was told that if he continued to do anything inregard to union activity in the shop, he would be dismissed.Hesigned the contract and was told by Wolf to report for work on thefollowing Monday.On July 15, Edna Winciss, one of the strikers, also applied forwork.Radler told her that the card was a "contract for a companyunion."She refused to sign and was not permitted to return towork.-On July 16, Andrew Riley applied for work.He refused to signa card, and was not permitted to return._-At a meeting of the Council on July 22, 1937, someone suggestedthat there were too many foremen in office.After the foremenoffered to resign, another vote was taken and the foremen werereelected.After the reopening of the plant, Gertrude Kersting collected Coun-cil dues on company time, initialed the Council dues books, and re-turned them either to the employees individually or to the personwhose responsibility it was to collect in the particular department.She also spoke in favor of the Council and urged the employees toforget the other union and to work with the Council.WillieWolftalked about the Council to the individual employees in his depart-ment and told the employees "that if (sic) there was no chance ofholding us there if we did' not want to play' ball with them andsign up and that if we did not do that we had a right to leave if wewanted to."B. Domination of and interference with the Newark Rivet Works -Employees' CouncilThe Council, from its inception, was characterized by the dominantrole played by the respondent's foremen.About half of the com-mittee which formulated plans for the creation of the Council con- DECISIONS AND ORDERS509sisted of foremen.Of the four officers of the Council, three wereforemen and one was the son of a foreman; two of these officers hadbeen nominated for the position or had had their nominations sec-onded by foremen.Foremen were members of the committee whichwent in to bargain with Lerch and Radler. Gertrude Kersting, itforelady, and secretary of the Council, collected dues on companytime, and spoke in favor of the Council.Wolf, a foreman, treas-urer of the Council, talked to employees in his department andclearly indicated that their job security depended on their joiningthe Council.The respondent denied that Kinney, the president of the Council,had any supervisory duties. It contended that John Mount, ratherthan Kinney, is the supervisor of the shipping department. It ap-pears, however, that Mount is 75 years old, and is away from theshipping department a number of days a week.Kinney is in chargeof the shipping department when Mount is away. In testifying onthe discharge of Van Dean, Radler stated that Kinney reported onthe work of Van Dean, and, in fact, discharged Van Dean. Therecan be no doubt of Kinney's supervisory capacity.Kinney, theleading spirit of the Council, was not called upon to testify at thehearing.Veronica Lucinskas testified that the only persons she had takenorders from since she started working for the respondent were Wolfand Kersting.The respondent did not challenge the fact that thesetwo of the Council's officers were employed in supervisory capacities.The respondent asserts that the fact that foremen attended meet-ings of the Unity Lodge indicates that no conclusions can be drawnfrom their participation and leadership in the Council.The situa-tions, however, are hardly comparable.A check of the cards sub-mitted-by the Unity Lodge indicates that none of the foremen weremembers of the United.7Rubicz indicated that foremen were per-mitted at meetings because the Unity Lodge feared that attempts toexclude the foremen would result in the creation of a disturbance.There was at least one meeting prior to the strike at which foremenwere excluded.When the Unity Lodge was organizing, it was Ger-trude Kersting who questioned the individual employees as to theirunion affiliation.We cannot credit the respondent's claim that be-cause she attended Unity Lodge meetings, her interests were not alliedwith those of the respondent.Nor does the course of bargaining between the Council and the,respondent in any way cast doubt upon the conclusion that the re-spondent did, in fact, dominate and interfere with the Council.The°There is one card signed by John JacobsThe signer, however, indicated that heworked in Tony's department and that he made 35 cents per hour.This is quite obviouslynot the John Jacobs who is head foreman. 510NATIONAL LABOR RELATIONS BOARDslips which were distributed to employees called for return to workat the pre-strike terms and conditions; the Council agreed to havethe employees sign individual contracts; the provisions of the agree-ment provided for the return of the employees to work at substan-tially the same terms; the respondent was not approached until theemployees had agreed to these terms.We find that the respondent has dominated and interfered with theformation and administration of and contributed support to the New-ark Rivet Works Employees' Council and has thereby interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act.C. The refusal to bargain collectively1.The appropriate unitBoth the Unity Lodge and, at the present time, the Council, admitto membership the production employees of the respondent, excludingsupervisory employees,The respondent did not claim that any otherunit was the appropriate one.We find that the production employees of the respondent, excludingsupervisory employees, constitute an appropriate unit for purposesof collective bargaining, and that such a unit insures to the employeesthe full benefit of their right to self-organization and to collectivebargaining.2.Representation by the Unity Lodge of a majority in theappropriate unitA list of the respondent's employees as of April 26, 1937, contains543 names.The cards of employees in the appropriate unit, whichthe Unity Lodge presented in evidence and which have been checkedand have been found to correspond with the names on the list, num-ber 406.8Although the cards were not dated there is uncontradictedtestimony to the effect that 300 of the cards had been signed byApril 26.On June 2, 1937, the Executive Board of the Union, which at thattime was Unity Lodge No. 1560 of the International Association ofMachinists, and which had members from 12 shops, including New-ark Rivet Works, decided to affiliate themselves with the UnitedElectrical, Radio & Machine Workers of America, affiliated with theCommittee for Industrial Organization.The employees from thevarious shops then voted and ratified the action of the executive com-mittee.The employees of the respondent who were members of theunion ratified the executive committee's action at a meeting on June8 Of these, 20are Amalgamated cards DECISIONS AND ORDERS5119, 1937.Witnesses for the Board testified that about 250 or 300employees attended this meeting.A 'stipulation entered into by coun-sel for the Board, counsel for the respondent, and counsel for theCouncil, stated that at least 325 of the employees, had they beencalled, would have testified that they did not attend that meeting.The change in affiliation did not result in the existence of twolabor organizations in the respondent's plant.There was but oneorganization, which continued to function in exactly the same mannerthroughout the period under consideration.There was no interrup-tion in the strike; there was no break in the continuity of the attemptsat bargaining. . The respondent, at no time, either before or afterthe change in affiliation, challenged the fact that the Unity Lodgerepresented a majority of its employees.We therefore find littlemerit in the respondent's contentions that because the action of theexecutive committee in changing the national affiliation of the unionwas ratified by a vote of less than a majority of the union members,the respondent was excused from bargaining with the Unity Lodge,a labor organization representing its employees.We find that onApril 26, 1937, and thereafter, the Unity Lodge represented a ma-jority of the employees in the appropriate unit.3.The refusal to bargainThe chronological summary of events, set forth above, shows thatthe respondent refused to bargain with the representatives of its em-ployees in good faith in a genuine attempt to reach an understandingon the proposals advanced.On April 26, 1937, the respondent refused to discuss any of thematters on which the union desired to reach an understanding exceptthe matter of wages.And on the matter of wages, the respondentasserted that it could not consider the possibilityof an increase.Therespondent has advanced no good reason to justify its refusal todiscuss the other proposals until the wage question was settled, or toshow why it was necessary to have the discussion of pressing matterssuch as the union's demand for reinstatement of discharged employeeswait upon a determination of the wage problem. It may be that ifan agreement had been reached on other points, each party wouldhave been more tractable on the question of wages.The attitude ofthe respondent was neither reasonable nor in accord with usual bar-gaining practice.As was shown by the course of events, the respond-ent was making the withdrawal of the union wage demands a prereq-uisite to collective bargaining, and, it was the respondent's unwilling-ness to bargain collectively, rather than the wage difficulties, whichwas the real obstacle in the way of a collective bargaining agreement.Subsequent to April 26, the respondent met the requests of the 512NATIONAL LABOR RELATIONS BOARDUnity Lodge with a policy of delay.Requests for a further confer-ence always came from the Unity Lodge, never from the respondent.The respondent did not fulfill either its promise to meet with theUnity Lodge in another conference on the agreement or its promiseto call the Unity Lodge for further discussion on the discharges whenit had examined the company records.Even the telegram of May 7,which clearly indicated that the respondent was forcing the UnityLodge to take drastic measures in order to get a conference, failed toresult in the respondent's agreeing to a conference.Finally, becauseof this failure of the respondent to meet with the Unity Lodge, theUnity Lodge called the strike on May 13.The day after the strike was called, the respondent's representativesmet with the union committee, and a conference was arranged forMay 17.At that conference, the respondent again took the positionthat it would discuss no other union proposal until the wage problemwas settled, and insisted that it could not possibly grant any increaseinwages.The respondent promised that an inventory could betaken, but two days later it canceled its permission for the taking ofthe inventory.The respondent thus nullified the only result of theMay 17 conference, and, while doing this, took no steps to initiate newconferences or to propose alternative measures.The parties did not meet again until Cromwell, the Board repre-sentative, arranged a conference which took place on June 2.At thisconference, the respondent not only remained adamant as to its posi-tion that the union wage demands must be disposed of first, but alsoindicated clearly that the wage question was the only thing standingin the way of an agreement. The modified wage demands whichwere proposed by the Unity Lodge as a result of this statement bythe respondent were then declared by the respondent to be just asunsatisfactory to it.The Unity Lodge again took the initiative on June 17, when itpresented the new contract with no wage demands; the UnityLodge had completely capitulated on the question of wages.The re-spondent, however, now for the first time, raised objections to theclause providing for recognition of the union.A clause calling forunion recognition was present in the first contract; the respondenthad been aware for almost 2 months that the Unity Lodge was seek-ing to be recognized.During this period, the respondent at no timeexpressed to the Unity Lodge its disapproval of that clause and, infact, indicated on June 2 that the only thing which prevented anagreement from being reached was the wage proposals.Once therespondent had won its point on the wage question, however, itraised this new objection.Clauses which provide for explicit recognition of the Union areusual in collective bargaining agreements, and we have held that DECISIONS AND ORDERS513,uch recognition is anessentialprerequisite to genuine collectivebargaining and cannot properly be withheld by an employer.,,Therespondent contends that it could not agree to the clause because themajority of the workers might choose another collectivebargainingrepresentative and the respondent would thus have to refuse todeal with the Unity Lodge.Whether or not the provision in theproposed contract, which provides that "The company hereby andherewith recognizes the Union," means that the respondent would becontracting to recognize the Unity Lodge as bargaining agency forthe 6 months' duration of the contract, we need not decide. It isonly necessary to note that the respondent at no time suggested analternative provision; although a clause calling for recognition ofthe union for as long as it represented a majority of the employeeswould obviously have met the respondent's objection.Nor did the respondent offer any alternative provisions to theproposal by the Unity Lodge of a grievance committee, which wouldhave provided the machinery for continued collective bargainingduring the period of the contract, and to which Lerch stated therespondent objected.The estimate by Lerch that the Trimpis',would not put up with a standing grievance committee who couldrepresent the workers and come in^ and bother and argue with thecompany with respect to grievances" is indicative of the respond-ent's attitude.The refusal to meet with representatives of its employees fromApril 26 until the strike; the refusal to discuss the union proposalsother than the wage proposal; the insistence on the withdrawal of thewagedemands before it would bargain on the other matters ; theraising of another objection when these demands were withdrawn;the evasive manner of the respondent's negotiating, its failure to sub-mit counterproposals, and its failure to take any initiative whateverin the attempt to achieve a settlement ; and its refusal to accord theUnity Lodge formal recognition; all show clearly that the respondentwas not bargaining in good faith or making any effort to attain anunderstanding with the Unity Lodge through the bargaining process.There is further evidence of this.Trimpi, Radler, and Lerch, eachof whom was a responsible representative of the respondent who tookleading parts in the negotiations with the Unity Lodge, differedwidely in their testimony as to the respondent's objections to thesecond contract.Lerch stated that the respondent objected to thegrievance committee clause and the union recognition clause.Thisis also stated in the respondent's brief.Radler testified that the re-CfMatterof TheGriswold Manufacturing CompanyandAmalgamatedAssociation ofIron,Steel and Tin Workers of North America, Lodge No 1197,6N L R B 298;Matter ofUnited States Stamping CompanyandEnamel Workers Union,No. 18650, 5N. L. R B. 172. 514NATIONAL LABOR RELATIONS BOARDspondentalso objected to the article dealing withdismissal forcause.There is no other evidence of this.Trimpi testified that onJune 24, Cromwell was insisting that the respondentagree to a closedshop.There is. no closed-shop,'-provision in. the secondunion con-tract; there is no evidence of any demands for a closed shop at'thattime.issues inthe bar-gaining can only be explained by the fact'that respondent's repre-sentatives we're giving no serious consideration to the union proposals,and that their bargainingwas sham.It is significant also that at the end of June, when meetingsbetween the respondent and the Unity Lodge were taking place, therespondent was beginning its interference with the formation andadministration of the Council,10 and it is indicative of the respond-ent's attitude that, even in its dealings with the Council, it insistedupon contracts with its individual employees and-did not enter intoany real collective bargainingagreement.We find that on April 26, 1937, and at all times thereafter, therespondent refused to bargain collectively with the' Union as therepresentative of its employees in the appropriate unit in respectto rates ofpay, wages, hours of employment, and other conditionsof employment and thereby interfered with, restrained, and coercedits employees in the exercise of their rights guaranteed in Section 7of the Act.D. Interference, restraint, and coercionThe questioning of the individual employees at the plant byKersting andWolf, the statement made to Kozuczko by Schultzurging Kozuczko to stop working in the Unity Lodge, the attend-ance of union meetings by foremen, and the disturbance created bythe foremen at the June 24 meeting of, the Unity Lodge,. were allacts which restrained and coerced the employees in their right toself-organization.We have found that the respondent by one unfair labor, practice,had caused its employees to strike, and, by another unfair laborpractice, had succeeded in ending the strike and caused a largenumber of its employees to choose the Council, rather than the UnityLodge, as their bargaining representative. It then sought to ' insulateitself from the possibility of having to bargain collectively withrepresentatives of its employees' own choosing, and to assure- thedominance of the Council among its employees, by imposing onthe employees the individual contracts of employment, negotiatedwith the company-dominated Council.These individual contracts10 CfMatter of Shell Oil Company of Californiaand-InternationalAssociation of OttField, Gas Well and Refinery Workers of America, 2 N.L. R. B. 835;Matter of The Gris-woldManufacturing CompanyandAmalgamated Association of Iron,'Steel and TinWorkers of North America;Lodge No1197,6 N. L. R B 298 DECISIONS AND ORDERS515interfered with the Unity Lodge in 'its' efforts to secure a collectiveagreement and discouraged its use as, a- collective bargaining agency.The requirement of this individual- contract as a condition of em-ployment' was, under these circumstances, an act which interferedwith, the employees in their right to self-organization and to, joinand assist labor organizations, and to bargain collectively throughrepresentatives of their own choosing.% Te find that the respondent has interfered with, restrained, andcoerced' its employees in the exercise of their right to self-organi-zation, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining.E. The refusal to reinstateThe respondent admittedly refused to reinstate those employee=who did not sign the individual contracts. It has already beennoted that the individual contracts were the result of the dealings-between the respondent and the Council, a labor organization whoseformation and administration the respondent has dominated.Wehave found that the respondent has committed an unfair laborpractice by refusing to bargain with the Unity Lodge and thatthe strike was the result of this unfair labor practice.By anotherunfair labor practice, its domination of the Council, the respondentmanaged to end the strike and to cause a great number of itsemployees to authorize the Council; rather than the Unity Lodge, toact as their bargaining representative.Through the device of anagreement with the Council, which it controlled, the respondent thensought to perpetuate its gains -by requiring its employees to sign theindividual contracts which bound them to work at the pre-strikewages and hours for one year, and which fixed the overtime rate, thetime of payment, and seniority rights.The employees had a right under the Act to have the Unity Lodge,the representative of a majority of the employees in the appropriateunit, bargain collectively, for them on these basic issues.The require-ment, as a condition of reinstatement, that, in disregard of this right.,they enter into individual' employment contracts interfered withtheir right to bargain collectively through the Unity Lodge and wasa deterrent to continued membership in that organization.Therespondent,has discouraged membership in the Unity Lodge bydiscriminating with regard to the reinstatement of its employees."The respondent claims that Tomkovitch on July 15, 1937, assertedthat he would not go back to work unless he were put in a depart-uMatter of Atlas `Bag and Burlap Conipany,IncandMilton Rosenberg.Organizer;Burlapz6CottonWorkers Local Union No. 2469, affiliated with United Textile WorkersUnion,1N LR B 292;Matter,of Amnezzcan Manufacturing Company et at.andTextileWorkers' Organizing Committee,0. I.0., 5 N. L. R.B. 443.134068-39-vol. ix-34 516NATIONAL LABOR RELATIONS BOARDment other than Wolf's, and that this was the reason Tomkovitchdid not go back. Tomkovitch denied this and testified that, as thegroup of employees was leaving on that day, after Heilmann hadtold them that the signing of the contracts was necessary, he turnedand asked Heilmann and Radler whether, if he agreed to sign thecard, there was a chance of being placed in another department.Since Tomkovitch went in with a group of employees who werewilling to go back to work if they did not have to sign the con-tracts, his statement of the reason appears to be the true one.Wefind that Tomkovitch was not given work because he refused to signthe individual contract.We find that, by discriminating in regard to the hire and tenureof employment of Veronica Lucinskas, Nicholas Dubas, Rose Cieri,Edna Winciss, Andrew Riley and John Tomkovitch, thereby dis-couraging membership in the Unity Lodge and encouraging mem-bership in the Council, the respondent has engaged in and is engag-ing in an unfair labor practice, within the meaning of Section8 (3) of the Act.Nicholas Dubas was, at the time of the strike, receiving $14 perweek for his work for the respondent. Between July 15, 1937, andthe time of the hearing, Dubas had earned $104 at other employment.Rose Cieri was receiving about $16.50 or $17 per week. She hadearned no money at other employment between July 15, 1937, andthe date of the hearing.Veronica Lucinskas was receiving $17.50 per week at the time ofthe strike.She had earned between $60 and $65 between July 15,1937, and the time of the hearing.John Tomkovitch was receiving $4.40 per day at the time of thestrike.Between July 15, 1937, and the time of the hearing, he earned$46 at other employment.Edna Winciss received about $12.50 per week prior to the strike.She had not had any employment.Andrew Riley received $14.85 per week at the time of the strike.He made about $57 in the period from July 16, 1937, to the date ofthe hearing.F. The discharges of April 5Russell Seriohad signed up a majority of the 100 girls on hisfloor.Serio asked employees to sign the Unity Lodge applicationcards during the lunch hour and after work.He ate his lunch in-side, and thus his activity in asking employees to sign the cards tookplace in the plant.Serio, who had worked for the respondent about 7 months,_ wasassigned to the rib room.His work consisted of weighing the workof the girls who worked in that room, bringing material to them, DECISIONS AND ORDERS517and carting away their work. Serio testified that there were neverany complaints about his work, and his forelady and the head fore-man testified that Serio's work was satisfactory.On April 5, 1937, Serio was ill and stayed home. That afternoon,his brother arrived with the pay envelope, and Serio learned thathe had been discharged.The next day Serio asked Oscar Theurer,the timekeeper, the reason for the discharge.Theurer did not knowand told Serio to see Heilmann.Heilmann told Serio that he shouldhave telephoned the respondent that he would not be in. Serio thensaid,"You mean agitating, don't you?" and Heilmann answered"Yes."This was not denied.On the morning of April 5, Margaret Schmidt, the forelady inthe rib department, told John Jacobs, the head foreman, that Seriowas not at work. She testified that if an employee stayed out for aday he would not_,be given work any more, if the replacement wassatisfactory, although the employee might be taken back the follow-ing week, if there was room for him.Jacobs testified that, when informed that Serio had not come in,he asked Lobozo, who, he thought, was related to Serio, where Seriowas.Lobozo said that he had seen Serio that morning, and thathe did -not know why Serio had not come in. Jacobs testified thathe then told Lobozo that he would leave the job open until dinnertime, and that if Serio did not then come in, a new helper would beput on.He told Lobozo to go and get Serio, but Lobozo refused.Jacobs stated that, at noon, as a result of his conversation withLobozo, he assumed that Serio had quit.Jacobs denied that it was the custom of the respondent to dis-charge an employee if that employee did not report for 1 day.Jacobs stated that Serio's work was .satisfactory and that this wasSerio's first absence from his work.Heilmann testified that "Mr. Jacobs, who was his (Serio's) foreman,came to me and told about him being out, and the change that he hasmade.After I heard Mr. Jacobs, the reason he was out, and thathe had to have another fellow to replace him, I sanctioned a dis-charge, or rather I sanctioned the discharge of Mr. Jacobs discharg-ing Mr. Serio."Heilmann testified that this conversation took placea little before noon.Then, when Board's counsel reminded Heilmannthat Jacobs had testified about a message to Serio giving him achance to return in the afternoon, Heilmann testified that the con-versation took place at about 1: 30 p. m. and then said that Jacobstold him before noon that Serio was not in and told him after lunchthat he had discharged Serio.Edward Oremuszwas a member of the group that saw Matleson Easter Sunday. - Prior to his discharge, he was considered to bethe most successful person in getting the respondent's employees to 518NATIONAL LABOR RELATIONS- BOARDsign, the, application cards, although he never took any cards with him,to the plant.Oremusz had started working for the respondent on September 24,.1936.He injured his finger sometime in October, and was trans-ferred to the hardening department, of,which Tony Krebs was fore-vided a good deal of his time bethe hardening department andGlaser, the shop carpenter.Because Glaser was considered a slowworkman, other foremen frequently came to Oremusz directly toask him to do some maintenance work.He also worked for theelectricianand the plumber.On the morning of April 5, 1937, Oremusz returned to the hard-eningdepartment from the men's room and found Heilman wait-ing for him.Heilmann asked him where he had been, accused himof being out for 20 minutes and then discharged him.Orenlusztestified that he had been out of the room only about' 31/2 or 5 minutesand that there had been no prior complaint to him by Heilmann oranyone else about his being away from his work.Krebs stated that on April 5, Oremusz had been out 20 to 25minutes.Krebs testified that Oremusz's work had been satisfactory,but that he would go off for 25 or 30-minute periods two or threetimes a day.Krebs, stated that-on these occasions he did not askOremusz where he had been or what he had been doing, but that hewarned Oremusz about three or four times and then reported thematter to the superintendent.Glaser also testified that Oremuszused to disappeartwo or three times a day, and, when asked, didnot say where he had gone. Glaser stated that when he had nothingto dohe sent Oremuszto Krebs, or Oremusz went to see if he could beused elsewhere._Heilmann testified that Krebs told him about November 1936, thatbe did notwantOremusz in, his department because Oremusz loafedand did not stick to his job, but that he asked Krebs to give Oremuszanother chance.Krebs complained once in November 1936, and onceabout a month prior to Oremusz's discharge.Heilmann stated that byseveral personal observations, he knew that Oremusz did not stickto his job.On each such occasion; he noticed that Oremusz was awayfrom Krebs' room.Heilmann also testified, however, that he knewOremuszwas not working steadily for Krebs and thatOremusz wasbeing shifted around from one foreman to another and that he didvarious jobs around the factory.It is significant to note that the day after the discharge of thesetwo active union members took place, the respondent's foremen askedthe employees individually- whether or not they were for the union.The sign announcing a strike -had been posted on the respondent'sbulletin board in the latter part of March; at about this time -the DECISIONS AND ORDERS519respondent's employees were being asked, both inside and outside theplant, to join the union, and Serio and Oremusz were the most sue-*cessful persons in inducing the employees to sign the cards; meetings,of the respondent's employees had taken place on March 29 andApril 1; the discharges occurred on April 5; the questioning of theemployees took place on April 6; and at this time, Wolf was con-sidering action against Kozuczko because of the latter's - union ac-tivity.The conclusion that the motivating cause of the dischargeof these employees was their union activities would seem justified.The testimony adduced by the respondent, rather than showingother motivation, tends to convince us further of the discriminatorynature of these discharges.Jacobs denied that it was the custom of the respondent to dischargean employee who did not report for one day; yet he gave Serio'splace to a man who had not worked in the respondent's plant be-fore.The testimony of Heilmann, which he shifted facilely oncross-examination, cannot be considered trustworthy.We can thusgive little credence to the respondent's statements as to the motivatingcause of the discharge of Serio.We find that Russell Serio was discharged because of his unionactivities.Heilmann's account of the reasons for the discharge of Oremuszis again an incredible one.He asserted that Oremusz did not stickto his wvorl; and that he knew that because he noticed that Oremuszwas away from Krebs' room; yet Heilmann admitted that he knewOrennusz did not work steadily in Krebs' room.The respondent-claims that Oremusz was away from his work from 25 to 30 minutesat a time two or three times a day. Yet nothing was done about itfrom November 1936 to April 6, 1937, except that two complaintswere made by a foreman to the plant superintendent.In view of these circumstances we believe that the testimony ofOremusz as to the amount of time he had been out of the room,rather than the conflicting testimony, portrays the true fact.Hisdischarge occurred at the beginning of a period of union organiza-tion anct took place on the same day as the discharge of RussellSerio.We fiuid that Edward Oremusz was discharged because of hisunion activities.Oremusz was receiving $13.50 a week at the time of his discharge.He has eainecl $114 from the date of his discharge to the date ofthe hearing.Serio was receiving $14.85 a week at the time of his discharge.Hehas earned $128 from the date of his discharge to the date of thehearing. 520NATIONAL LABOR RELATIONS BOARDBy discriminating in regard to the hire and tenure of employ-ment of Oremusz and Serio, thereby discouraging membership inthe Unity Lodge, the respondent has engaged in and is engagingin an unfair labor practice, within the meaning of Section 8 (3)of the Act.G. The discharge of Alexander Van DeanAlexander Van Deanwas discharged by the respondent on No-vember 4, 1937.Van Dean's younger brother, Frank, had beendischarged by the respondent a few weeks prior to November 4,1937, because he was under age and did not have working papers.Van Dean was trying to prove to the respondent that his brotherwas not, in fact, under age.He brought a letter to Heilmann asproof but Heilman did not consider the letter as sufficient to showFrank Van Dean's age. The testimony of the respondent's witnessesis that Van Dean then became angry, did not do his work properly,argued with Kinney, his supervisor, and was discharged.Van Dean testified that he was discharged because he refused topay the 25 cents dues to the Council.He testified that he askedKinney to state that he had been discharged because of his brother;Van Dean said that he was afraid of what his wife would do if shelearned he had been discharged for not paying a quarter.We find that the discharge of Alexander Van Dean did not consti-tute discrimination with regard to hire or tenure of employment.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII A-F above, occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYWe have found that the responaent dominated and interfered withthe formation and administration of the Council.By such domina-tion and interference the respondent has prevented the free exerciseof its employees' right to self-organization and collective bargaining.The Council cannot serve the respondent's employees as theirgenuine representative.Therefore, in order to restore to the em-ployees the full measure of their rights guaranteed under the Act,we shall order the respondent to withdraw all recognition from theCouncil and to disestablish it as the representative of its employeesfor the purposes of collective bargaining. DECISIONS AND ORDERS521The respondent urges that the Council, rather than the UnityLodge, is now the collective bargaining agent of the majority of theemployees in the appropriate unit.This situation, however, is theresult of the respondent's unfair labor practices.We cannotrecognizea change from the bargaining representative previously selected bythe untrammelled will of the majority, which was brought about bythe respondent's unfair labor practices.To give effect to the policiesof the Act the Board must disregard such effects of the unfair laborpractices and base its order upon the situation existing at the dateof the refusal to bargain.12Since we have found that the respondent discriminatorily dis-charged Russell Serio and Edward Oremusz because of their unionactivity, we shall order the respondent to make the discharged em-ployees whole for any loss of pay they have suffered byreason oftheir respective discharges by payment to each of them of a sum ofmoney equal to the amount which he normally would have earned aswages from April 6, 1937, to the date of the offer of reinstatement,lesshis net earnings 13 during said period.We will order the respondent to offer reinstatement to John Tom-kovitch, Veronica Lucinskas, Rose Cieri, Nicholas Dubas, Edna Win-ciss, andAndrew Riley, and to make them whole for any loss of paythey have suffered by reason of the discrimination with regard to thehire or tenure of their employment by payment to each of them of asum of moneyequal to the amount which each normally would haveearnedas wages, in the case of Andrew Riley, from July 16, 1937, tothe date of the offer of reinstatement, less his net earnings duringthat period; in the case of the other five, from July 15, 1937, to thedate of the offer of reinstatement, less the netearningsof each, re-spectively, during said period.We have found that the respondent, by having required its em-ployees to sign individual contracts of employment, has restrainedits employees in their right to self-organizationand to joinand assistlabor organizations.In restoring the status quo, it will be necessaryto require the respondent to give no effect to these contracts or anyrenewalsthereof. 14i' CfMatter of Bradford Dyeing Association (U S A) (a Corporation)andTextileWorkers Organizing Committee of the C. I.C,4 N. L. R B. 604.>s By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawful dis-charge and the consequent necessity of his seeking employment elsewhereSeeMatter ofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local 2590, 8 NL R B 440.14 Cf.Matter of National Licorice CompanyandBakery and Confectionery WorkersInternationalUnion of America,LocalUnion 105, Greater New York and Vicinity, 7N. L. R. B 537. .522NATIONAL LABOR RELATIONS BOARDTAE PETITIONIn view of the findings in Section III above as to the appropriatebargaining unit and the designation of the Unity Lodge by a ma-jority of the respondent's employees in the appropriate bargainingunit as their representative for the purposes of collective bargaining,it is not necessary to consider the petition of the United for certifica-tion of representatives.Consequently the petition will be dismissed.Upon the basis of the foregoing findings of fact, and upon the en-tire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.Unity Lodge No. 1560 of the International Association ofMachinists ; Unity Lodge No. 420 of the United Electrical, Radio &Machine Workers of America, C. I. 0., and Newark Rivet WorksEmployees' Council are all labor organizations within the meaningof Section 2 (5) of the Act.2.By dominating and interfering with the formation and admin-istration of the Council, and by contributing support thereto, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Russell Serio, Edward Oremusz, John Tomkovitch, NicholasDubas, Rose Cieri, Veronica Lucinskas, Edna Winciss and AndrewRiley, thereby discouraging membership in the Unity Lodge, therespondent has engaged in and is engaging in an unfair labor practicewithin the meaning of Section 8 (3) of the Act.4.The production employees of the respondent, excluding super-visory employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.5.The Unity Lodge, which, until June 2, 1937, was designatedUnity Lodge No. 1560 of the International Association of Machinists,and after June 9, 1937, was designated Unity Lodge No. 420 of theUnited Electrical, Radio & Machine Workers of America, C. I. 0.,was on April 26, 1937, and at all times thereafter has been, the exclu-sive representative of all the respondent's employees in such unit forthe purposes of collective bargaining within the meaning of Section9 (a) of the Act.6.By refusing, on April 26, 1937, and thereafter continuing torefuse to bargain collectively with the Unity Lodge as the exclusiverepresentative of the employees in the above-stated unit, the respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (5) of the Act. DEIGISIONS AND ORDERS5237.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.9.By discharging Alexander Van Dean the respondent did notengage in an unfair labor practice, within the meaning of Section 8(3) of the Act.ORDERUponthe basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National,Labor Relations,Board hereby orders that the respond-ent,NewarkRivetWorks,and its officers,agents, successors, andassigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of theNewark Rivet Works Employees' Council,or with the formation andadministration of any other labor organization of its employees, andfrom contributing support to the Newark Rivet Works Employees'Council or any labor organization of its employees;(b)Discouraging membership in Unity Lodge No. 420 of theUnited Electrical,Radio & MachineWorkers ofAmerica, C. I. 0.,or any other labor organization of its employees,by discriminatingin regard to hire or tenure of employment or any term or conditionof employment;(c)Giving effect to the individual contracts of employment hereinfound to have been executed or any renewal thereof ;(d) Refusing to bargain collectively with Unity Lodge No. 420 ofthe United Electrical,Radio & Machine Workers of America, C. I. 0.,as the exclusive representative of its production employees, excludingsupervisory employees;(e) In any other manner interfering with, restraining,or coercingits employees in the exerciseof the rightto self-organization, to form,join, or assist labor organizations,to bargain collectively through rep-resentatives of their own choosing,and to engage in concerted activi-ties, for the purpose of collective bargaining or other mutual aid orprotection,as guaranteed in Section 7 of the National Labor Rela-tions Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act; 524NATIONAL LABOR RELATIONS BOARD(a)Withdraw all recognition from the Newark Rivet Works Em-ployees' Council as the representative of any of its employees for thepurpose of dealing with this respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other conditionsof employment, and disestablish the Newark Rivet Works Employees'Council as such representative;(b)Offer to Edward Oremusz, Russell Serio, Nicholas Dubas, Ve-ronica Lucinskas, Rose Cieri, John Tomkovitch, Edna Winciss, andAndrew Riley immediate and full reinstatement to their former posi-tions,without prejudice to their seniority and other rights andprivileges;(c)Make whole Russell Serio and Edward Oremusz for any lossof pay they have suffered by reason of the respondent's discriminationin regard to hire and tenure of employment by payment to each ofthem of a sum of money equal to that which each would normally haveearned as wages during the period from the date of such discrimina-tion to the date of the offer of reinstatement, less his net earningsduring such period;(d)Make whole Nicholas Dubas, Veronica Lucinskas, John Tom-kovitch, Rose Cieri, Edna Winciss, and Andrew Riley for any loss ofpay they have suffered by reason of the respondent's discrimination inregard to the hire and tenure of employment by payment to each ofthem of a sum of money equal to that which each would have earnedas wages during the period from the date of such discrimination to thedate of the offer of reinstatement, less the net earnings of each, re-spectively, during that period;(e)Upon request bargain collectively with Unity Lodge No. 420,of the United Electrical, Radio & Machine Workers of America,C. I. 0., as the exclusive representative of its production employees,excluding supervisory employees, with respect to rates of pay, hoursof employment and other conditions of employment;(f)Post immediately notices to its employees in conspicuous placeswithin the plant stating : (1) that the respondent will cease anddesist in the manner aforesaid; (2) that the respondent will with-draw all recognition from the Newark Rivet Works Employees' Coun-cil as the representative of any of its employees for the purpose ofdealing with this respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of em-ployment, and that said organization is completely disestablished assuch representative; and (3) that the execution of the individualcontracts of employment was in violation of the National Labor Rela-tions Act and that such individual contracts or any renewals thereofwill no longer be given effect, and maintain such notices for a periodof at least thirty (30) consecutive days from the date of posting; DECISIONS AND ORDERS525(g)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply therewith.It is further ordered that the complaint be, and it hereby is, dis-missed with respect to the discharge of Alexander Van Dean.And it is further ordered that the petition for investigation andcertification of representatives filed by the Unity Lodge be, and ithereby is, dismissed.MR. DONALD WAKEFIELD SMITHtook nopartin the considerationof the above Decision and Order.